Citation Nr: 1637477	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for left ear hearing loss.

2.  Entitlement to an initial disability rating (or evaluation) for gastroesophageal reflux disease (GERD) with Barrett's esophagus, in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1967 to December 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010, February 2015, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A claim to reopen service connection for GERD with Barrett's esophagus was received in February 2010.  The Veteran claimed entitlement to a TDIU in July 2010.  The July 2010 statement was also construed as a claim for an increased (compensable) rating for left ear hearing loss.  The October 2010 rating decision denied an increased (compensable) disability rating for left ear hearing loss and a TDIU.  

Pursuant to May 2014 Board remand instructions, a Board videoconference was scheduled and, in September 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

A January 2015 Board decision, in pertinent part, reopened and granted service connection for GERD with Barrett's esophagus and remanded the issues of an increased disability rating for left ear hearing loss and entitlement to a TDIU for additional development.  The February 2015 rating decision, in pertinent part, implemented the grant of service connection for GERD with Barrett's esophagus and assigned an initial noncompensable (0 percent) disability rating effective February 10, 2010 (the day the claim to reopen service connection was received by VA).  In October 2015, the Veteran filed a notice of disagreement with the initial disability rating assigned.  The August 2016 rating decision granted a 60 percent disability rating for GERD with Barrett's esophagus effective July 21, 2016, creating "staged" initial disability ratings.

With respect to the issue of an increased disability rating for left ear hearing loss, decided herein, pursuant to the Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2015 to assist in determining the current severity of the left hearing loss.  The June 2015 VA examiner noted that audiometric testing revealed very inconsistent responses for tones and speeches.  The VA examiner noted that the Veteran was reinstructed as to response protocol and retested, but responses did not improve.  A biologic check of the audiometer's calibration was also performed and found to be working normally.  The VA examination report notes that, due to inconsistent responses from the Veteran, audiometric testing was terminated.      

In a July 2015 written statement, the Veteran requested another VA audio examination to determine the severity of the hearing loss at a facility other than the St. Louis VA Medical Center (VAMC) - the location at which the June 2015 VA examination was conducted.  The Veteran also submitted copies of previously submitted October 2010 and November 2010 written statements that detail problems with how a 2005 VA audiological examination was conducted (which is not pertinent to the current appeal period).  In September 2015 and May 2016 written statements, the representative appears to contend that the statements made by the Veteran in the 2010 written statements (five years before the June 2015 VA examination) about a 2005 VA examination (10 years before the June 2015 VA examination) somehow provide cause for why the Veteran should be afforded another VA examination.  Careful review of the October 2010 and November 2010 written statements from the Veteran does not reveal that they in any way pertain to the June 2015 VA examination, the St. Louis VAMC, or the inconsistent responses provided by the Veteran at the time of the June 2015 VA examination.  

Based on the above, the Board finds that the evidence does not show that the VA examination was inadequate to warrant another VA examination.  Further, a March 2015 VA treatment record notes that the Veteran underwent audiometric testing at the Columbia VAMC to obtain hearing aids at which auditory thresholds and word recognition scores were recorded.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

A July 2016 VA examination report and VA treatment records dated after the most recent supplemental statement of the case (dated in July 2015) have been associated with the claims file.  While the supplemental statement of the case does not include review of this evidence, this evidence does not relate to the issue of an increased rating for left ear hearing loss, but rather is related to issues not currently in appellate status or the issues of higher initial ratings for with Barrett's esophagus and entitlement to a TDIU being remanded below; therefore, the additional records are of no probative value with regard to the issue decided herein, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The issues of initial disability ratings for GERD with Barrett's esophagus (in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire increased rating period from July 28, 2010, audiometric testing has revealed, at worst, Level IV hearing acuity in the left ear, and does not show deafness in the non-service-connected right ear.  


CONCLUSION OF LAW

For the entire increased rating period from July 28, 2010, the criteria for a compensable disability rating for left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the issue of an increased disability rating for left ear hearing loss, decided herein, in this case, notice was provided to the Veteran in September 2010, prior to the initial adjudication of the claim in October 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the September 2014 Board hearing transcript, and lay statements.  

At the September 2014 Board hearing, the Veteran testified that he is currently receiving Social Security Administration (SSA) disability benefits based on back and bilateral shoulder disabilities.  See also September 2014 SSA disability benefits letter.  The Veteran is not service connected for any back or shoulder disabilities.  The evidence does not show, and the Veteran has not contended otherwise, that the SSA disability records have a reasonable possibility of helping to substantiate the claim for an increased rating for left ear hearing loss because they only pertain to non-service-connected disabilities and show unemployability due to non-service-connected disabilities; therefore, the Board finds that no further action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) ("not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim").  

Further, at the September 2014 Board hearing, the Veteran testified that VA did not have a complete copy of the records and statements he submitted.  The Board finds that this contention is inconsistent with, and outweighed by, the other evidence of record.  Review of the claims file reveals that lay statements and treatment records submitted by the Veteran have been received (in duplicate and triplicate) and associated with the claims file.  Further, the Veteran has not identified any specific records that he believes have not been associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in October 2010.  As discussed in detail, while a June 2015 VA audiological examination was conducted, testing was terminated due to inconsistent responses from the Veteran. 

The Board finds that the October 2010 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination and audiometric testing, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the October 2010 VA examiner noted that the Veteran reported difficulty hearing and understanding speech in noisy environments and watching TV.  As the VA examiner considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examination of record is adequate to adjudicate the appeal and no further examination is necessary.

Further, the Board has not just relied on the October 2010 VA examination report, but has relied on all evidence of record that is relevant to rating the left ear hearing loss, including the March 2015 VA audiometric test results obtained in connection with the Veteran being fitted for hearing aids, and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").   

The Veteran testified at a hearing before the Board in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the left ear hearing loss.  As the Veteran presented evidence of symptoms due to the left ear hearing loss, and there is additionally medical evidence reflecting the severity of the left ear hearing loss, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for Left Ear Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period for the left ear hearing loss.

The Veteran is in receipt of a noncompensable disability rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A claim for an increased disability rating for left ear hearing loss was received on July 28, 2010.  Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  

Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R.	 § 4.85(d).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described below.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).    

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R.		 § 4.85(e).

When defective hearing is service connected in only one ear, in order to determine the percentage rating from Table VII, the non-service-connected ear will be assigned a Level I designation, pursuant to the provisions of 38 C.F.R. § 3.383 (2015).  38 C.F.R. § 4.85.  Under 38 C.F.R. § 3.383, compensation is payable for the combination of service-connected and non-service-connected hearing loss if there is compensable hearing impairment in the service-connected ear and the impairment of the non-service-connected ear meets the threshold requirements for hearing loss disability outlined in 38 C.F.R. § 3.385.

The Veteran contends generally that the service-connected left ear hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  At the September 2014 Board hearing, the Veteran testified that his hearing had worsened and doctors told him he needed hearing aids.

Initially, service connection for right ear hearing loss has not been established at this time.  See September 2005 rating decision (denying service connection for right ear hearing loss).  Because the evidence does not show complete deafness in the non-service-connected right ear, see October 2010 VA examination report and March 2015 VA audiometric test results, the right ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).

After review of the lay and medical evidence of record, the Board finds that, for the entire increased rating period on appeal, the weight of the evidence demonstrates that the Veteran's hearing loss has been productive of no more than Level IV hearing loss in the (service-connected) left ear and Level I hearing loss in the (non-service-connected) right ear, which is commensurate with the noncompensable (0 percent) disability rating assigned under Diagnostic Code 6100.

In an October 2010 written statement, the Veteran's son reported observing the Veteran's hearing diminish greatly over the previous five years.  The Veteran's son reported that he frequently has to repeat things loudly and slowly.  He reported that the Veteran has his cell phone, TV, and radio all set to a high volume.

At the October 2010 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
25
40
55

The average puretone threshold was 40 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 84 percent in the left ear.  The VA examiner noted that the Veteran reported difficulty hearing and understanding speech in noisy environments and watching TV.  Applying Table VI to the Veteran's hearing loss, as recorded at the October 2010 VA examination, results in numerical designations of Level I in the (non-service-connected) right ear and Level II in the (service-connected) left ear, which equates to a noncompensable (0 percent) disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R.	 § 4.86 were shown, application of Table VIA to the audiological scores is not warranted.    

A March 2015 VA treatment record notes that the Veteran reported difficulty hearing requiring him to read lips and turn his head to hear.  At the March 2015 VA audiology consultation, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
42
38
54
72
80

The average puretone threshold was 61 dB in the left ear.  The VA audiology consult report notes that word recognition scores were invalid in the left ear as the Veteran did not provide enough valid responses to report a score.  The VA doctor noted that the Veteran reported difficulty hearing and that, regardless of environment, the Veteran would cup his right ear and turn to listen.  Assuming, arguendo, that use of speech discrimination scores is not appropriate in this Veteran's case because of inconsistent speech discrimination scores, applying Table VIA to the Veteran's hearing loss, as recorded at the March 2015 VA audiology consultation, results in numerical designations of Level I in the (non-service-connected) right ear and Level IV in the (service-connected) left ear, which equates to a noncompensable (0 percent) disability rating.  38 C.F.R. §§ 4.85, 4.86.  

The Board has reviewed the statements from the Veteran and his son made during the course of this appeal and to health professionals and, while they report the difficulties his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire increased rating period, the Veteran's disability picture more nearly approximates the criteria for a noncompensable (0 percent) disability rating for the left ear hearing loss; therefore, a higher (compensable) increased rating for left ear hearing loss must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the left ear hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the symptomatology and impairment caused by the Veteran's left ear hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the October 2010 VA examiner report addressed the functional effects caused by the Veteran's left ear hearing loss disability, noting that the Veteran reported difficulty hearing and understanding speech in noisy environments and watching TV.  

The schedular criteria are adequate to rate the Veteran's left ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left ear hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability rating for left ear hearing loss is denied.


REMAND

Initial Ratings for GERD with Barrett's Esophagus

The January 2015 Board decision, in pertinent part, reopened and granted service connection for GERD with Barrett's esophagus, which was implemented by a February 2015 rating decision and an initial noncompensable (0 percent) disability rating was assigned effective February 10, 2010.  In October 2015, the Veteran filed a notice of disagreement with the initial disability rating assigned.  The August 2016 rating decision granted a 60 percent disability rating for GERD with Barrett's esophagus effective July 21, 2016, creating "staged" initial disability ratings.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for GERD with Barrett's esophagus remains pending on appeal.  See AB v. Brown,	 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The October 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that it was a timely filed notice of disagreement to the initial 0 percent rating assigned for the GERD with Barrett's esophagus.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of initial disability ratings for GERD with Barrett's esophagus, in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016, for further procedural action.        

TDIU

The Board finds that any decision with respect to the initial rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of higher initial ratings for the service-connected GERD with Barrett's esophagus currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the GERD with Barrett's esophagus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also October 2016 notice of disagreement (Veteran requesting a TDIU due to service-connected disabilities including PTSD, continual stomach issues due to GERD, and hearing issues).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of initial disability ratings for GERD with Barrett's esophagus in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of initial disability ratings for GERD with Barrett's esophagus, in excess of 0 percent from February 10, 2010 to July 21, 2016, and in excess of 60 percent from July 21, 2016.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of higher initial ratings for the GERD with Barrett's esophagus; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


